DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This action is responsive to communications:  the application filed 5/13/2020 as a reissue of US Pat 10,129,742 to Wang et al.

Claims 1-24 were initially pending in the application.  A preliminary amendment was filed concurrently with the application on 5/13/2020 adding new claims 25-36.  Claims 1-36 are pending.

This action is Non Final.




Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,129,742 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Reissue Amendment
	The amendment of 5/13/2020 is objected to for the following:
	The amendment presents new claims 25-36, but fails to underline them in their entirety as required by 37 CFR 1.173(b)(2) and (d). See also MPEP 1453, specifically sec. (V)(C) for examples of the proper format of amendments to the claims in reissue applications.
	An amendment meeting 37 CFR 1.173 is required in response to this Action. A subsequent amendment not in compliance with the Rule will be considered non-responsive, and any amendment filed after Final not in compliance will not be entered.


Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
This is a broadening reissue, but the Declaration filed 5/13/2020 does not identify a broadened claim.

Claim Objections
Claims 11, 13-15, 23, 31, and 32 are objected to because of the following informalities:  
Claims 11 and 23 recite “a eighth message” in line 2 of the claims.
Claims 13 and 31 recite an apparatus of a first base station “for in a wireless communication system” in line 1 of the claims.
Claims 14, 15,and 32 all recite that further action “comprise transmit” in lines 1-2 of the claims. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 31 recites a controller which may identify if a third message from a UE contains a second count value associated with a RB and perform further action if so. Looking to the disclosure, it is noted that no structural element corresponding to a controller exists in the instant patent specification; a controller is recited in claim 13 as originally filed, and thus is part of the original disclosure, however no structure is recited in the patent background as to a specific step of identifying the presence or absence of a count value or performing further action in case the determination is positive. Claims 32-36 are rejected based on dependence on claim 31.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 12, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 23 both recite that a first BS receives a count value from a second BS after transmitting thereto an “eighth message of the first count value”. It is unclear if the eighth message intends to include the first count value or not, as the first BS receives it in response to the message.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Ex parte Schulhauser, No. 2013-007847, 2016 WL 6277792 at *3-6, 10 (PTAB April 28,2016) (precedential). See also MPEP 2111.04. Thus as the entire claim is contingent, it does not further limit the parent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 251
Claims 1-36 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.

Claims 31-36 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as noted above with respect to 35 USC 112, first paragraph.

Claims 25-36 are rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application. Here the claims do not comply with the requirement of 35 U.S.C. 251(a) that reissue claims must be for the same invention as that originally disclosed.
In his application, Patent Owner adds new independent claims 25 and 31, which now describe a system and method for receiving a count value from another base station, forwarding the value to a UE, and receiving a response that may or may not have another count value therein. Thus claims 25 and 36 are broader than the issued claims, which required that the UE message comprise a second count value. Thus new claims 25 and 31 now deliberately encompass other embodiments where the UE provides a response without a count value therein, as well as those originally claimed.
It is further noted that Patent Owner asserts that his new claims encompass previously-overlooked embodiments. 5/13/2020 Declaration at 2.
Although broadening reissues are permissible within the first two years after a patent issues, under 35 USC 251, in order to broaden the claims, the original patent must clearly and unequivocally disclose the newly claimed invention as a separate invention. 
The "original patent" requirement of 35 U.S.C. 251 must be understood in light of In re Amos, supra, where the Court of Appeals for the Federal Circuit stated:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

We conclude that, under both Mead and Rowand, a claim submitted in reissue may be rejected under the "original patent" clause if the original specification demonstrates, to one skilled in the art, an absence of disclosure sufficient to indicate that a patentee could have claimed the subject matter. Merely finding that the subject matter was "not originally claimed, not an object of the original patent, and not depicted in the drawing," does not answer the essential inquiry under the "original patent" clause of § 251, which is whether one skilled in the art, reading the 

953 F.2d at 618-19, 21 USPQ2d at 1275.
MPEP 1412.01, further citing Antares Pharma, Inc. v. Medac Pharma, Inc., Case No. 14-1648 (Fed. Cir. November 17, 2014). See also Forum US, Inc. v. Flow Valve, LLC, Case No. 18-1765 (Fed. Cir. June 17, 2019).
Looking to the disclosure, it is noted that the provisioning of a message without a count value from the UE to the BS is not described in a manner that would rise to the level of an embodiment; rather, it is merely recited as an alternative step, whereas the originally claimed system and method of providing a count value back from the UE is described in more detail. ‘742 Patent at col. 7 ll. 18-58. Thus while a specific embodiment is both asserted by Patent Owner and required by 35 USC 251, none is described in the Patent background in a manner that comports with 35 USC 251 as detailed in Amos and Antares Pharma cited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, 13-16, 22, and 25-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB 2007/0258591 to Terry et al. in view of US Pat 8,208,498 to Kitazoe et al.
As to claim 1, Terry teaches
A method by a first base station in a wireless communication system, the method comprising:
	Terry teaches a method in a wireless communication system. Terry at FIGS 1, 2, and 4. Terry teaches, as background, that the method may occur in a RNC in a UMTWS system, and further that such may occur in an LTE network. Terry at [0003-0005], [0040-0041] and FIG 8. It is noted that in LTE, the function of an RNC is moved into the eNB, thus in an LTE system the RNC functionality would be performed by an eNB, i.e. a base station. 	
…
transmitting, to the terminal, a second message including the first count value…; 
	Terry discloses transmitting to a terminal a check message including a count value associated with a radio bearer established for a terminal. Terry at [0005] and [0041].
receiving, from the terminal, a response message in response to the second message, the response message including a second count value associated with the radio bearer; 
	Terry discloses receiving from the terminal a check response message including a second count value associated with the radio bearer. Terry at [0005] and [0041-0042]. The count value may be the same as the first count value or different. Id.
and performing further action based on the first count value and the second count value.
	Terry discloses performing further action based on the first and second count value. Terry at [0005] and [0042-0043].
	Terry does not disclose that the base station receives the first count value from another base station in a message.
	Kitazoe discloses an analogous art, namely a ciphering system and method for a radiotelephone network. Kitazoe at col. 2 ll. 1-49 and FIG 1. Kitazoe discloses that a first base station may receive a message from another (second) base station including HFN+PDCP SN (i.e. a count) value associated with a UE radio bearer. Kitazoe at col. 10 ll. 23-67. Kitazoe discloses that the count is utilized by the first base station for standard ciphering with the UE, which in LTE includes the counter check procedure disclosed by Terry.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Terry with the teachings of Kitazoe. Terry teaches a standard KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Further as to claim 2, 
wherein the further action comprises:
transmitting, to the terminal, a third message for releasing a radio connection between the terminal and the second base station.
	Kitazoe discloses handover from the source to the target eNB. In LTE, the release of resources between the UE and the source eNB is triggered by the target eNB.

Further as to claim 3, 
wherein the further action comprises:
transmitting, to the second base station, a fourth message to release a resource of the terminal.
	Kitazoe discloses handover from the source to the target eNB. In LTE, the release of resources between the UE and the source eNB is triggered by the target eNB.

Further as to claim 4, 
wherein the second count value is not identical to the first count value included in the second message.
	In Terry, the count value may be the same as the first count value or different. Terry at [0005] and [0041-0042].

Further as to claim 5, 
determining whether the first count value reaches a predefined threshold; and
transmitting, to the second base station, a fifth message to request to release the first count value, reconfigure the first count value or perform another operation, if the first count value reaches the predefined threshold.
	Kitazoe discloses determining if a first count value reaches a predetermined threshold, and performing an operation in response, including generating a new cipher key or reconfigure the count value for the UE. Kitazoe at col. 11 ll. 6-48. As to the response to the determination, as claim 5 is a method claim, such contingent limitations do no need to be met by the reference to teach the claim. Ex parte Schulhauser, No. 2013-007847, 2016 WL 6277792 at *3-6, 10 (PTAB April 28,2016) (precedential). See also MPEP 2111.04

Further as to claim 6, 
determining whether the first count value and the second count value are identical; and
releasing the radio connection and transmitting a sixth message, to the second base station, to request the second base station for releasing information of the terminal saved by the second base station, if the first count value and the second count value are not identical.


Further as to claim 8, 
requesting to release a radio resource control connection of the terminal, if the first count value and the second count value are not identical.
As noted above with regard to parent claim 6, such contingent limitations do no need to be met by the reference to teach the claim. 

Further as to claim 9, 
receiving, from the second base station, a seventh message to request to release the first count value, reconfigure the first count value, or perform another operation, if the first count value reaches the predefined threshold.
	Kitazoe discloses that the eNB (including the source eNB) may reconfigure the first count value based on a threshold. Kitazoe at col. 11 ll. 6-48. As the count value is forwarded to the target eNB, this is read as a message reconfiguring the first count value.


Further as to claim 10, 
wherein the first message is periodically transmitted by the second base station or the first message is transmitted by the second base station according to a configured threshold.
	Kitazoe discloses a handover process, which is originated based on channel quality reaching a configured threshold, which then leads to the target eNB provisioning the count to the target eNB.

As to claim 13, Terry teaches
An apparatus of a first base station for in a wireless communication system, the apparatus comprising: 
Terry teaches a method in a wireless communication system. Terry at FIGS 1, 2, and 4. Terry teaches, as background, that the method may occur in a RNC in a UMTWS system, and further that such may occur in an LTE network. Terry at [0003-0005], [0040-0041] and FIG 8. It is noted that in LTE, the function of an RNC is moved into the eNB, thus in an LTE system the RNC functionality would be performed by an eNB, i.e. a base station. 	
a transceiver; and 
a controller coupled with the transceiver and configured to control to: 
	Terry discloses that the base station includes a transciever and processor. Terry at [0061-0063].
…	
transmit, to the terminal, a second message including the first count value;

receive, from the terminal, a response message in response to the second message, the response message including a second count value associated with the radio bearer, and 
	Terry discloses receiving from the terminal a check response message including a second count value associated with the radio bearer. Terry at [0005] and [0041-0042]. The count value may be the same as the first count value or different. Id.
perform further action based on the first count value and the second count value.
	Terry discloses performing further action based on the first and second count value. Terry at [0005] and [0042-0043].
	Terry does not disclose that the base station receives the first count value from another base station in a message.
	Kitazoe discloses an analogous art, namely a ciphering system and method for a radiotelephone network. Kitazoe at col. 2 ll. 1-49 and FIG 1. Kitazoe discloses that a first base station may receive a message from another (second) base station including HFN+PDCP SN (i.e. a count) value associated with a UE radio bearer. Kitazoe at col. 10 ll. 23-67. Kitazoe discloses that the count is utilized by the first base station for standard ciphering with the UE, which in LTE includes the counter check procedure disclosed by Terry.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Terry with the teachings of Kitazoe. Terry teaches a standard counter check procedure which was in effect at the time of the invention in LTE systems, and Kitazoe discloses the advantage of providing a current count to another KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Further as to claim 14, 
wherein the further action comprises:
transmit, to the terminal, a third message for releasing a radio connection between the terminal and the second base station.
	Kitazoe discloses handover from the source to the target eNB. In LTE, the release of resources between the UE and the source eNB is triggered by the target eNB.

Further as to claim 15, 
wherein the further action comprises:
transmit, to the second base station, a fourth message to release a resource of the terminal.
	Kitazoe discloses handover from the source to the target eNB. In LTE, the release of resources between the UE and the source eNB is triggered by the target eNB.


Further as to claim 16, 
wherein the second count value is not identical to the first count value included in the second message.
	In Terry, the count value may be the same as the first count value or different. Terry at [0005] and [0041-0042].

Further as to claim 22, 
wherein the first message is periodically transmitted by the second base station or the first message is transmitted by the second base station according to a configured threshold.
	Kitazoe discloses a handover process, which is originated based on channel quality reaching a configured threshold, which then leads to the target eNB provisioning the count to the target eNB.

As to claim 25, Terry teaches
A method performed by a first base station in a wireless communication system, the method comprising:
	Terry teaches a method in a wireless communication system. Terry at FIGS 1, 2, and 4. Terry teaches, as background, that the method may occur in a RNC in a UMTWS system, and further that such may occur in an LTE network. Terry at [0003-0005], [0040-0041] and FIG 8. It is noted that in LTE, the function of an RNC is moved into the eNB, thus in an LTE system the RNC functionality would be performed by an eNB, i.e. a base station. 	
…
transmitting, to the terminal, a second message including some of the first count value;

receiving, from the terminal, a third message as a response to the second message;
identifying whether the third message includes a second count value associated with the radio bearer;
	Terry discloses receiving from the terminal a check response message including a second count value associated with the radio bearer. Terry at [0005] and [0041-0042]. The count value may be the same as the first count value or different. Id. Terry discloses that the message may or may not have the second count value, depending. Id. Thus the eNB determining if the count value is in the message as to further processing is implicit in the reference, as one of ordinary skill in the art would reasonably be expected to infer such from the eNB receiving a message including either a count value or no count value and acting accordingly.
performing further action in case that the third message includes the second count value associated with the radio bearer.
	As to the response to the determination, as claim 25 is a method claim, such contingent limitations do no need to be met by the reference to teach the claim. Ex parte Schulhauser, No. 2013-007847, 2016 WL 6277792 at *3-6, 10 (PTAB April 28,2016) (precedential). See also MPEP 2111.04
	That being said, Terry discloses performing further action based on the second count value being received. Terry at [0005] and [0042-0043].
	Terry does not disclose that the base station receives the first count value from another base station in a message.

	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Terry with the teachings of Kitazoe. Terry teaches a standard counter check procedure which was in effect at the time of the invention in LTE systems, and Kitazoe discloses the advantage of providing a current count to another base station to keep UE communications synchronized through handover. Further, such would also have been seen as merely applying a known technique to a known method or device ready for improvement yielding predictable results. MPEP 2143(I)(C), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Further as to claim 26, 
wherein the further action comprises:
transmitting, to the terminal, a fourth message for releasing a connection associated with the terminal.
	Terry discloses that the base station may transmit a message to release the radio bearer with the UE. Terry at [0005] and [0041-0042]. Kitazoe discloses handover 

Further as to claim 27, 
wherein the some of the first count value includes highest 25 bits of the first count value.
	Terry discloses sending the MSBs of the count value. Terry at [0004]. Kitazoe discloses that the count value may be the highest 5, 7, 12, or other number of bits of the count. Kitazoe at col. 9 ll. 50-67. As Kitazoe states that it is not limited, one of ordinary skill in the art would have understood 25 bits of the count value to be within the scope of Kitazoe’s description, or otherwise an obvious modification of the combination of references, as merely applying a known technique to a known method or device ready for improvement yielding predictable results. MPEP 2143(I)(C), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 28, 
determining whether the first count value associated with the radio bearer reaches a predefined threshold.
Kitazoe discloses determining if a first count value reaches a predetermined threshold, and performing an operation in response, including generating a new cipher key or reconfigure the count value for the UE. Kitazoe at col. 11 ll. 6-48.


Further as to claim 29, 
transmitting, to the second base station, a fifth message for releasing a resource associated with the terminal.
	Kitazoe discloses handover from the source to the target eNB. In LTE, the release of resources between the UE and the source eNB is triggered by the target eNB.

Further as to claim 30, 
wherein the first message is periodically transmitted by the second base station or the first message is transmitted by the second base station based on a configured condition.
	Kitazoe discloses a handover process, which is originated based on channel quality reaching a configured threshold, which then leads to the target eNB provisioning the count to the target eNB.

As to claim 31, Terry teaches
An apparatus of a first base station for in a wireless communication system, the apparatus comprising: 
Terry teaches a method in a wireless communication system. Terry at FIGS 1, 2, and 4. Terry teaches, as background, that the method may occur in a RNC in a UMTWS system, and further that such may occur in an LTE network. Terry at [0003-0005], [0040-0041] and FIG 8. It is noted that in LTE, the function of an RNC is moved into the eNB, thus in an LTE system the RNC functionality would be performed by an eNB, i.e. a base station. 	
a transceiver; and 
a controller coupled with the transceiver and configured to control to: 

…
transmit, to the terminal, a second message including some of the first count value;
	Terry discloses transmitting to a terminal a check message including a count value associated with a radio bearer established for a terminal. Terry at [0005] and [0041].
receive, from the terminal, a third message as a response to the second message;
identify whether the third message includes a second count value associated with the radio bearer;
	Terry discloses receiving from the terminal a check response message including a second count value associated with the radio bearer. Terry at [0005] and [0041-0042]. The count value may be the same as the first count value or different. Id. Terry discloses that the message may or may not have the second count value, depending. Id. Thus the eNB determining if the count value is in the message as to further processing is implicit in the reference, as one of ordinary skill in the art would reasonably be expected to infer such from the eNB receiving a message including either a count value or no count value and acting accordingly.
perform further action in case that the third message includes the second count value associated with the radio bearer.
	Terry discloses performing further action based on the second count value being received. Terry at [0005] and [0042-0043].
	Terry does not disclose that the base station receives the first count value from another base station in a message.

	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Terry with the teachings of Kitazoe. Terry teaches a standard counter check procedure which was in effect at the time of the invention in LTE systems, and Kitazoe discloses the advantage of providing a current count to another base station to keep UE communications synchronized through handover. Further, such would also have been seen as merely applying a known technique to a known method or device ready for improvement yielding predictable results. MPEP 2143(I)(C), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Further as to claim 32, 
wherein the further action comprises:
transmit, to the terminal, a fourth message for releasing a connection associated with the terminal.
	Terry discloses that the base station may transmit a message to release the radio bearer with the UE. Terry at [0005] and [0041-0042]. Kitazoe discloses handover 

Further as to claim 33, 
wherein the some of the first count value includes highest 25 bits of the first count value.
	Terry discloses sending the MSBs of the count value. Terry at [0004]. Kitazoe discloses that the count value may be the highest 5, 7, 12, or other number of bits of the count. Kitazoe at col. 9 ll. 50-67. As Kitazoe states that it is not limited, one of ordinary skill in the art would have understood 25 bits of the count value to be within the scope of Kitazoe’s description, or otherwise an obvious modification of the combination of references, as merely applying a known technique to a known method or device ready for improvement yielding predictable results. MPEP 2143(I)(C), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Further as to claim 34, 
determine whether the first count value associated with the radio bearer reaches a predefined threshold.
Kitazoe discloses determining if a first count value reaches a predetermined threshold, and performing an operation in response, including generating a new cipher key or reconfigure the count value for the UE. Kitazoe at col. 11 ll. 6-48.


Further as to claim 35, 
transmit, to the second base station, a fifth message for releasing a resource associated with the terminal.
	Kitazoe discloses handover from the source to the target eNB. In LTE, the release of resources between the UE and the source eNB is triggered by the target eNB.

Further as to claim 36, 
wherein the first message is periodically transmitted by the second base station or the first message is transmitted by the second base station based on a configured condition.
	Kitazoe discloses a handover process, which is originated based on channel quality reaching a configured threshold, which then leads to the target eNB provisioning the count to the target eNB.


Allowable Subject Matter
Claims 7, 11, 12, 17-21, 23, and 24 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome rejections under 35 USC 112b above (as to claims 11, 12, 23 and 24), and as well as being accompanied by a proper Declaration meeting the requirements of 37 CFR 1.175.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7 and 19 teach towards a method and system of claims 1 and 13, respectively, wherein a first base station that sends a first count value, received from a second base station, to a UE and receives a second count value in response therefrom further transmits, to the second base station, the second count value received from the terminal. The prior art fails to teach or suggest such a step.
Claims 11 and 23 teach towards a method and system of claims 1 and 13, respectively, wherein a first base station that sends a first count value, received from a second base station, to a UE and receives a second count value in response therefrom further receives the first count value from the second base station after transmitting, to the second base station, an eighth message of the first count value. The prior art fails to teach or suggest such a step. Claims 12 and 24 are deemed as comprising allowable subject matter as being dependent on claims 11 and 23, respectively.
Claim 17 teaches towards a system of claim 13 wherein a first base station that sends a first count value, received from a second base station, to a UE and receives a determines whether the first count value reaches a predefined threshold, and transmits, to the second base station, a fifth message to request to release the first count value, reconfigure the first count value, or perform another operation, if the first count value reaches the predefined threshold. The prior art fails to teach or suggest such an element. Claim 21 is deemed as comprising allowable subject matter as being dependent on claim 17.

Claim 18 teaches towards a system of claim 13 wherein a first base station that sends a first count value, received from a second base station, to a UE and receives a second count value in response therefrom further determines whether the first count value and the second count value are identical, and releases the radio connection and transmits a sixth message, to the second base station, to request the second base station for releasing information of the terminal saved by the second base station, if the first count value and the second count value are not identical. The prior art fails to teach or suggest such an element.
Claim 20 is deemed as comprising allowable subject matter as being dependent on claim 18.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, namely as to ciphering in 3GPP systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R CRAVER/           Reexamination Specialist, Art Unit 3992                                                                                                                                                                                             
Conferees:


/MATTHEW E HENEGHAN/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             
/M.F/Supervisory Patent Examiner, Art Unit 3992